DETAILED ACTION
This office action is in response to amendment filed 21 December 2020.
Claims 1-7, 9, 14-22 and 24 are pending. Claims 8, 10-13 and 23 have been canceled. Claims 18 and 21 have been withdrawn. Claims 1, 19 and 24 have been amended.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18 and 21 directed to species non-elected without traverse.  Independent claims 1, 19 and 24 have been amended to recite the first sub layer contacts the plastic substrate, a feature of FIGs. 1 and 4 (elected Species IA in restriction mailed 08/28/2019). Neither FIG. 1 nor FIG. 4 contains features recited in dependent claims 18 and 21. More specifically, dependent claim 18 reciting the third sub layer being closer to the substrate pertains to elements shown in FIG. 2B, 6B or 7B (non-elected Species II in restriction mailed 08/28/2019). Dependent claim 21 reciting a buffer layer and a light-blocking layer pertains to elements shown in FIG. 5 (non-elected Species IB in restriction mailed 08/28/2019). 
Accordingly, claims 18 and 21 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunwoo Lee (Reg. No. 43,337) on 12 January 2021.
The application has been amended as follows: 
Cancel claims 18 and 21
Allowable Subject Matter
Claims 1-7, 9, 14-17, 19-20, 22 and 24 are allowed.

See Applicant’s remark filed 12/21/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815